Citation Nr: 0528042	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  99-07 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 determination by the Department of 
Veterans Affairs (VA) Regional Office in Manila, Philippines 
(RO).  The RO denied entitlement to VA benefits stating that 
the appellant did not have valid military service for 
entitlement to such benefits.

In September 2000, before the effective date of the Veterans 
Claims Assistance Act (VCAA), the Board rendered a decision 
on the appellant's claim.  In February 2002, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's decision and remanded the case for compliance 
with the notice provisions of the VCAA.  In December 2003, 
the Board remanded the case so that notice could be provided 
to the appellant.  The Board now proceeds with its review of 
the appeal.  


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces during World War II.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.40, 
3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, notice to the appellant was 
not done in this case until later in the claims process.  
Nevertheless, VA provided the claimant the required notice 
with respect to his claim in a letter dated February 2004, in 
which he was informed of the requirements needed to establish 
his claims.  In accordance with the requirements of the VCAA, 
the letter informed the claimant what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get relevant 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Under the facts 
of this case, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the appellant regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the required 
certification of the claimant's service from the service 
department.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Moreover, the only issue before the Board is whether the 
appellant had qualifying service for the benefits sought. The 
record includes a service department certification that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces during World 
War II.  Because qualifying service and how it may be 
established are outlined in statute and regulation, the 
Board's review is limited to interpretation of the pertinent 
law and regulations.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  The Court has recognized that enactment of 
the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2005).  Service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant 
to the military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits including disability 
compensation benefits authorized by chapter 11, title 38, 
United States Code. 38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. § 3.40 (2005).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2005).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability. 38 C.F.R. § 3.203(b) (2005).  When 
the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department. 38 C.F.R. § 3.203(c) (2005).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Venturella v. Gober, 10 Vet. App. 340 (1997).

The appellant has asserted that he served in the service of 
the United States Armed Forces during World War II.  In 
support of his contention he has submitted various documents, 
including Certificate of Release from Active Duty from the 
Commonwealth of the Philippines showing discharge in November 
1945; a statement from the American Legion Philippine 
Department stating that the appellant served in the military 
from May 1942 to November 1945; a copy of Republic Act No. 
7696 enacted by the Congress of the Philippines in 1993, 
concerning benefits for Philippine military veterans; an 
Affidavit for Philippine Army Personnel showing service for 
the appellant from 1943 to 1945; and a December 1998 
statement from the Philippine Veterans Affairs Office that 
the appellant was receiving pension on the basis of his 
status as a veteran.  Additionally, the appellant has 
submitted various statements contending that he is entitled 
to VA benefits pursuant to Republic Act 6948 as amended by 
Republic Act 7696.

In May 1998, the U.S. Army Reserve Personnel Center 
(ARPERCEN) notified the RO that the appellant had "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  Therefore, the various 
documents the appellant has submitted from the government of 
the Philippines have no bearing upon the resolution of this 
matter.  Moreover, legislation enacted by the Republic of the 
Philippines, including Republic Act 7696, has no bearing on 
entitlement to VA benefits as these benefits are controlled 
by the laws of the United States.

In the instant case, the United States Army's aforementioned 
determination that the appellant did not serve as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
is binding upon the Board.  The appellant has since submitted 
no United States service documents in support of his claim, 
or any further information different from that previously 
submitted to ARPERCEN, which would warrant a request for 
recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994). Accordingly, the VA has fulfilled its duty under 38 
C.F.R. § 3.203(c).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case. 
Inasmuch as the United States service department's 
verification of the appellant's service is binding on VA, the 
Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits. 
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to basic eligibility for VA benefits is denied.



	                        
____________________________________________
	Gary L. Gick 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


